Citation Nr: 0004486	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-22 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased disability rating for 
service-connected lumbosacral strain, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an increased disability rating for 
service-connected lumbosacral strain, currently rated as 10 
percent disabling.

The Board remanded this claim for further development of the 
evidence in July 1998.


FINDINGS OF FACT

Service-connected lumbosacral strain is currently manifested 
by characteristic pain on motion and a moderate limitation of 
motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for increased disability rating to 20 percent, 
but not higher, for service-connected lumbosacral strain have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1997, the RO received a statement from the 
veteran in which he requested an increased disability rating 
for service-connected lumbosacral strain because he contended 
that his condition continued to worsen.  Prior to this claim, 
the last time VA had evaluated the veteran's 
service-connected back condition was in 1990.  The Board 
concludes that the veteran's February 1997 statement 
constituted a well grounded claim for an increased disability 
rating for the service-connected back disorder.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection was granted in November 1971 for 
lumbosacral strain and a 10 percent rating assigned.  A VA 
examination in September 1971 had resulted in a diagnosis of 
"No back pathology by physical or x-ray examination other 
than subjective vertebra tenderness." 

An October 1989 VA outpatient report reflected that the 
veteran was seen with complaints of low back pain.  On an 
October 1989 VA examination conducted in connection with a 
claim for residuals of Agent Orange exposure, the examiner 
noted complaints of low back pain.  On orthopedic 
examination, the lumbosacral spine had forward flexion to 75 
degrees, backward extension of 20 degrees, and lateral 
bending of 20 degrees.  An October 1989 x-ray report 
pertaining to the lumbosacral spine showed well preserved 
height of the lumbar vertebrae.  Intervertebral spaces were 
fairly well preserved.  There was no evidence of any 
degenerative changes or any other soft tissue or bony 
abnormality.  Sacroiliac joints appeared normal.

A December 1989 VA outpatient report reflected chronic back 
pain for several years and that the veteran reported that the 
pain was "aggravated by heavy lifting."  Another notation 
stated, "C[omputed] T[omography] of [lumbosacral] spine - 
suspected [herniated nucleus pulposus] of L4-L5 - [complaints 
of] pain [and] intermittent numbness of [left] leg."  The 
plan was to "give veteran first available app[ointmen]t in 
Neurosurgery - 6/15/90."  No outpatient records from 1990 
are in the file.

Evidence of record in this case revealed that the veteran 
injured his lower back on the job in 1995.  A letter, dated 
May 1995, from one private physician, M. L., to another, B. 
B., stated in pertinent part,

According to the patient, he was at work 
on 5/1/95 when he was holding onto about 
a 150 pound bolt of cloth, it fell over 
while he was holding it, he had a severe 
back pain and even screamed out because 
of the severity of it. . . .  He has had 
a number of studies including and (sic) 
EMG that showed some question of an L4 
radiculopathy.  An MRI scan was done that 
showed a disc herniation at the L4-5 
level on the left.  The patient states 
that he has had some pulled muscles 
before in his back, but he has never had 
pain like this. . . .  His biggest 
medical problems in the past have been 
kidney stones.

Private medical records show that following the injury 
sustained at work in 1995, the veteran was diagnosed with a 
lumbar herniated nucleus pulposus, L4-5, left, and he 
underwent a surgical procedure -- specifically, a lumbar 
hemilaminectomy, L4-5 left and diskectomy -- in May 1995.  
Following this procedure, the veteran did not experience 
relief from pain and so he underwent another surgical 
procedure -- specifically, a lumbar hemilaminectomy L5 left 
and re-exploratory of L4-5 diskectomy site, left, -- in 
September 1995.  It was noted on the August-September 1995 
discharge summary that the veteran's pain was significantly 
improved following this surgery.

A progress note from a private neurosurgical clinic dated a 
month later in October 1995 reflected that the veteran 
reported that his pain was better although he still had pain 
and aches and occasionally still had a sharp component to his 
back and leg pain.  It was noted that he had a mild limp.  
Straight leg raising test was negative bilaterally.  In 
November 1995, he reported having a bad spell with recurrent 
pain with sharp pain that ran down the left leg.  Notations 
in January and March 1996 reflect little change in the 
veteran's condition.  In June 1996, the veteran seemed to be 
doing a little better until he tried doing some mowing in 
smooth thick grass for about 30 minutes which caused pain in 
his back.  The doctor noted that the veteran sat with his 
left leg out in front of him which was typical for sciatica.  
In August 1996, the doctor noted that the veteran had reached 
maximum medical improvement and expressed the opinion that 
the veteran could do work that did not involve lifting over 
15 pounds in a repetitive manner with no excessive bending or 
stooping.  It was also noted that the veteran needed to be 
able to change positions every 20 minutes.  In November 1996, 
the doctor noted that the veteran ambulated with a slight 
limp and straight leg raising was mildly positive in that the 
pain radiated just a little bit into the leg.  In February 
1997, the veteran had a minimal limp on examination.

On a May 1997 VA Spine examination the examiner noted a 
"long history of back problems which were exacerbated in 
1995 by an on-the-job lifting injury."  It was noted that 
the veteran continued to have chronic low back pain, with 
some days being better than others.  Activities such as 
bending, lifting, carrying, or twisting type motions would 
cause increased back pain.  The doctor also noted that the 
veteran required frequent position changes as prolonged 
sitting, standing, or walking would increase pain.  The 
veteran reported pain radiating into the left leg and foot 
and sometimes tingling and numbness in the left foot.

On physical examination, the examiner noted that the veteran 
moved with a slight limp on the left.  The veteran was able 
to stand erect.  No spasm was noted.  There was tenderness of 
the left lower region over a deep lipomatous nodule.  Range 
of motion of the lumbar spine was 70 degrees of flexion and 
25 degrees of extension.  The veteran had pain on extremes of 
flexion.  He had pain throughout lumbar extension.  Right 
lateral bending was to 30 degrees with pain throughout the 
motion.  Left lateral bending was to 25 degrees with pain 
throughout the motion.  Going to the left was more painful 
than going to the right.  Right and left lateral rotation was 
25 degrees with pain throughout the motion.  On supine 
straight leg raising examination, no definite radicular pain 
was noted, but he did have increased back pain, particularly 
with raising the left leg.  He performed a fair heel and toe 
walk.  He was able to squat and arise again while holding 
onto an adjacent chair for support.  Reflexes were 2+ at the 
knees and trace at the ankles.  Sensation was intact in the 
lower extremities.  The examiner's diagnosis was "chronic 
lumbar syndrome with history of service-connected lumbosacral 
strain -- exacerbated by lifting injury -- postoperative 
times two."

A May 1997 VA x-ray report reflected that the height of 
intervertebral disc spaces and vertebral bodies was 
unremarkable.  The pedicles and transverse process were 
intact.  There was evidence of a previous laminectomy on the 
left side at L5.

The veteran claimed on his July 1997 VA Form 9 substantive 
appeal that his service-connected lumbosacral strain weakened 
his back, thereby causing or contributing to the additional 
injury sustained to his low back on the job in 1995.  The 
Board construed these statements as a claim for service 
connection for the additional disability sustained to the low 
back in 1995 as secondary to the service-connected 
lumbosacral strain and, in its July 1998 remand order 
pertaining to the claim for an increased rating for 
lumbosacral strain instructed the RO to adjudicate this 
claim.  In so doing, the Board noted a diagnosis of a VA 
physician in a May 1997 examination report, i.e., "chronic 
lumbar syndrome with history of service-connected lumbosacral 
strain -- exacerbated by lifting injury . . . ."  The Board 
concluded that it could not fairly and appropriately review 
the claim for an increased rating for service-connected 
lumbosacral strain until the claim that the veteran 
articulated in his VA 9 had been adjudicated.  The Board 
found that the medical evidence of record -- in particular 
the findings of the May 1997 VA examiner -- were too 
ambiguous about what current low back symptoms, if any, might 
be the manifestations of service-connected lumbosacral strain 
and what current symptoms are the residuals of the 1995 
injury to the low back which, at the time of the remand were 
not service-connected but for which the veteran has 
articulated a claim for service connection.  Therefore, the 
Board requested on remand that the veteran be afforded a VA 
examination by an examiner who would state, where possible, 
what manifestations or symptoms affecting the back were the 
result of the service-connected lumbosacral strain as opposed 
to any other current back disorder or pathology including the 
residuals of the injury to the back sustained in April 1995.

On remand, a February 1999 VA x-ray report pertaining to the 
low back showed satisfactory alignment of the vertebral 
bodies.  Vertebral body heights were well maintained.  There 
was narrowing of the disc space at L4-L5 which was mild to 
moderate in degree.  There were no acute fractures and the 
sacroiliac joints appeared to be within normal limits.  A VA 
Spine examination was conducted in February 1999.  The 
examiner noted the history of injury to the back in service 
in 1971 and intermittent low back pain following that injury.  
The examiner also noted that the veteran had reinjured his 
back in 1995 while working in a parachute factory which 
caused pain in the lower back radiating into the left lower 
extremity.  The examiner noted that history of two surgeries 
on the low back in 1995.

On physical examination, the examiner noted that the veteran 
was a well-developed, well-nourished, alert, male whose gait 
was normal.  He stood erect without pelvic obliquity or 
scoliosis.  He had tenderness over the scar from his previous 
surgeries but no tenderness elsewhere over the spinous 
processes.  Range of motion was 55 degrees of flexion; 20 
degrees, extension; and 20 degrees right and left lateral 
bending.  Straight leg raising on the right and left produced 
hamstring tightness at 45 degrees and on the left in also 
produced low back pain.  Rotation of the hips caused a little 
pain in the lower back.  On neurologic examination, deep 
tendon reflexes were active in the knees and absent in the 
ankles bilaterally.  The examiner could detect no motor 
weakness or sensory loss in the lower extremities.  The 
veteran could walk on his toes and heals without difficulty.  
He could squat and arise from a squatting position without 
assistance.  The examiner reviewed the February 1999 x-rays 
and noted that they revealed a small surgical clip in the 
soft tissues posterior to the left lamina of L4; a slight 
narrowing of the L4-5 disc; small osteophytes at the L3-4 
level; laminectomy defects on the left at L4 and L5; and some 
sclerosis of the posterior elements of L5.

The doctor's diagnostic impression was (1) degenerative disc 
disease lumbar spine; (2) status post laminectomy L4 and L5; 
and (3) osteoarthritis posterior facets L5.  The examiner 
noted that the claims file had been reviewed.  The examiner 
stated that, with the history of intermittent low back pain 
from 1971 until his reinjury in 1995, the examiner could not 
ascertain what portion of the injury in 1995 was due to 
pre-existing pathology and what portion was due to the 
immediate injury without resorting to shear speculation.  The 
examiner stated that one could not ascertain which of the 
three diagnoses that had been rendered were causing the 
current symptomatology and which were due to his injury in 
1971 and which were due to his injury in 1995.

The Board notes that, on remand, in a June 1999 rating 
decision, the RO adjudicated the issue of service connection 
for a herniated nucleus pulposus, L4-5 as secondary to the 
service-connected lumbosacral strain and denied the claim.  
The veteran did not appeal and so, in rating the degree of 
impairment resulting from the service-connected lumbosacral 
strain, the Board should consider only the disability 
resulting from that disorder and not disability resulting 
from the nonservice-connected herniated nucleus pulposus.  
However, the May 1997 examiner stated that one could not 
ascertain which symptomatology resulted from the 
service-connected low back disorder as opposed to the 
nonservice-connected low back disorder without resorting to 
shear speculation.  Accordingly, the Board will consider all 
of the current symptoms in evaluating the service-connected 
lumbosacral strain under the criteria for rating that 
disorder.  

Criteria for evaluating service-connected lumbosacral strain 
is provided in the VA Schedule for Rating Disabilities under 
Diagnostic Code 5295.  That criteria provide a noncompensable 
rating for lumbosacral strain with slight subjective symptoms 
only.  The next higher or 10 percent rating is provided for 
lumbosacral strain with characteristic pain on motion.  The 
next higher or 20 percent rating is provided for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  The 
highest or 40 percent rating may be assigned for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In this case, no examiners -- either before or after the 
April 1995 on-the-job reinjury to the low back -- described 
the service-connected lumbosacral strain as "severe".  For 
example, service medical records reflect a finding in April 
1971 of "minimal" left lumbosacral tenderness with forward 
flexion.  Moreover, there is no evidence of "listing of 
whole spine to opposite side", as examiners, including the 
most recent February 1999 and May 1997 VA examiners, have 
noted that the veteran stands erect.  There has been no 
evidence of a positive Goldthwaite's sign or marked 
limitation of forward bending in standing position.  There is 
no evidence of loss of lateral motion with osteo-arthritic 
changes as examiners have consistently noted lateral motion 
of 20 to 30 degrees.  For example, on October 1989 and 
February 1999 VA examinations, examiners noted lateral motion 
to 20 degrees and on the May 1997 examination report, the 
examiner noted lateral motion to 30 degrees on the right and 
to 25 degrees on the left.  Moreover, there is no evidence of 
narrowing or irregularity of joint space.  In this regard, 
the Board notes that the height of intervertebral disc spaces 
and vertebral bodies was noted to be unremarkable on the May 
1997 VA x-ray report and the February 1999 VA x-ray report 
showed satisfactory alignment of the vertebral bodies and 
noted that vertebral body heights were well maintained.  
Finally, with regard to abnormal mobility on forced motion, 
the veteran was shown to walk with a limp on examination 
report dating two years after the 1995 injury and the 1995 
surgeries, but his gait was normal on the most recent 
February 1999 examination.  Accordingly, the Board concludes 
that criteria for the 40 percent rating under Diagnostic Code 
5295 have not been met in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

With regard to the criteria for the 20 percent rating, the 
medical evidence of record does not show muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in standing position.  With regard to the former, 
a private examiner noted muscle spasms of the cervical, but 
not the lumbar, spine in February 1997.  With regard to the 
latter, as was noted above, examiners since 1989 have noted 
lateral motion of 20 to 30 degrees on the left and the right.  
Accordingly, the Board concludes that criteria for the 20 
percent rating under Diagnostic Code 5295 have not been met 
in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).

Nevertheless, examiners have noted in this case that 
lumbosacral strain is manifested by limitation in the range 
of motion of the spine and that pain is experienced on range 
of motion testing.  The VA Schedule for Rating Disabilities, 
in addition to providing criteria under Diagnostic Code 5295 
for evaluating lumbosacral strain, the schedule also provides 
criteria for evaluating the severity of limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  Under that criteria, a 10 percent rating is provided 
for slight limitation of motion; a 20 percent rating for 
moderate limitation of motion; and a 40 percent rating for 
severe limitation of motion.

In addition to pain on motion, examiners since 1989 have 
noted limitation in the range of motion of the lumbar spine.  
For example, in contrast to the September 1971 VA examiner 
who noted full range of motion with pain, the October 1989 VA 
examiner noted 70 degrees of forward flexion.  Similarly, the 
May 1997 VA examiner noted 75 degrees of flexion.  If the 
body is bent at the waist while in a standing position so 
that the upper torso is parallel with the floor, the torso 
forms a 90 degree angle with the legs.  Thus, if forward 
flexion is limited to 70 degrees, range of motion is limited 
by approximately 20 degrees.  Most recently, the February 
1999 VA examiner noted range of forward flexion to 55 degrees 
or approximately a 35 degree limitation of range of motion.  
Based on this evidence of increasing limitation in the range 
of motion, the Board concludes that the degree of limitation 
of motion meets the requirements for a 20 percent rating for 
moderate limitation of motion of the lumbar spine under 
Diagnostic Code 5292.


ORDER

An increased rating to 20 percent, but not higher, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

